Opinion by
Cline, J.
In accordance with stipulation of counsel and following Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), the merchandise, in question was held dutiable as follows: (1) Bak hop, lotus nuts (hoi shin lien, hoi pak lien), sui sut, wai san (stick), sar sum (uncut), lo hon qua, yuen yuk, and mok qua were held entitled to free entry under paragraph 1669 as crude drugs; and (2) wai san (sliced), yuk chuk, and sar sum (cut) were held dutiable at 10 percent under paragraph 34 as drugs, advanced. The protests were sustained to this extent.